 



Exhibit 10.2.8

ADVANCED LIGHTING TECHNOLOGIES, INC.
32000 Aurora Road
Solon, Ohio 44139

May 31, 2004

WELLS FARGO FOOTHILL, INC., as Agent and Lender
One Boston Place, 18th Floor
Boston, Massachusetts 02108

Re: Consent to Restructure and Amendment

Ladies and Gentlemen:

     Wells Fargo Foothill, Inc., as Arranger and Administrative Agent (“Agent”),
the lenders (“Lenders”) from time to time parties to the Loan Agreement (as
defined below), and Advanced Lighting Technologies, Inc., an Ohio corporation
(“Parent”) and each of Parent’s subsidiaries identified as a borrower on the
signature pages hereof (such subsidiaries, together with Parent, are referred to
hereafter each individually as a “Borrower”, and individually and collectively,
jointly and severally, as “Borrowers”) have entered into certain financing
arrangements pursuant to the Amended and Restated Loan and Security Agreement
dated as of December 10, 2003, among Agent, Lenders, Borrowers and the other
Loan Parties (as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”),
the EXIM Credit Agreement dated as of December 10, 2003, among Agent, Lenders,
Borrowers and the other Loan Parties (as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, the
“EXIM Credit Agreement”), and all other Loan Documents at any time executed
and/or delivered in connection therewith or related thereto. All capitalized
terms used in this Letter re: Consent to Restructure and Amendment (this
“Consent”) shall have the meaning assigned thereto in the Loan Agreement, unless
otherwise defined herein.

     Loan Parties have requested that the Agent and Lenders consent to the
reorganization of Parent’s corporate organizational structure as described in
the memorandum annexed hereto as Exhibit A (the “Restructure”) and to make
certain amendments to the Loan Agreement and other Loan Documents in connection
with such Restructure. Agent and Lenders have agreed to consent to the
Restructure and to make such amendments, subject to the terms and provisions
hereof.

     In consideration of the foregoing, and other good and valuable
consideration, Agent, Lenders and Loan Parties hereby agree as follows:

     1. Consent. As a one-time accommodation to the Loan Parties, Agent and
Lenders consent to the Restructure, provided, that, (a) prior to the filing of
any certificate

1



--------------------------------------------------------------------------------



 



of merger, dissolution or other organizational document with the appropriate
Secretary of State or other applicable Governmental Authority in connection with
the Restructure, Parent shall deliver such certificate of merger, dissolution or
other organizational document to Agent, for Agent’s review, comment and
approval, and (b) upon receipt by any Loan Party of the fully executed,
file-stamped certificate of merger, dissolution or other organizational
document, Parent shall promptly delivered such document to Agent.

     2. Amendments.

          (a) Subject to the conditions precedent set forth herein, on the
effective date applicable to each transaction evidencing a portion of the
Restructure as described below, the Loan Agreement and the other Loan Documents
shall be amended as follows:

               (i) Upon consummation of the merger of ADLT Services, Inc. with
and into Venture Lighting International, Inc., pursuant to which Venture
Lighting International, Inc. is the surviving corporation, ADLT Services, Inc.
shall no longer be a Borrower or a Loan Party;

               (ii) Upon consummation of the merger of Lighting Resources
International, Inc. with and into Venture Lighting International, Inc., pursuant
to which Venture Lighting International, Inc. is the surviving corporation,
Lighting Resources International, Inc. shall no longer be a Borrower or a Loan
Party;

               (iii) Upon consummation of the merger of Microsun Technologies
Inc. with and into Venture Lighting International, Inc., pursuant to which
Venture Lighting International, Inc. is the surviving corporation, Microsun
Technologies Inc. shall no longer be a Borrower or a Loan Party;

               (iv) Upon consummation of the transfer (the “UK Asset Transfer”)
of the assets, obligations and undertakings of Venture Lighting Europe Limited
(registered number: 03341889) (“VLE”) to Advanced Lighting Technologies Europe
Limited (registered number: 03070525) (“ADLTE”), ADLTE shall become a Guarantor,
a UK Guarantor and a Loan Party and further, ADLTE shall change its name to
“Venture Lighting Europe Limited”; and

               (v) Following the UK Asset Transfer and the change of name of
Parry Power Systems Limited (registered number: 02833448) (“Parry”) to enable
VLE to take the name Parry Power Systems Limited, Parry (for the purposes of
clarity, registered number: 02833448) shall no longer be a Guarantor, a UK
Guarantor or a Loan Party.

          (b) Upon consummation of the transactions described in Paragraphs
2(a)(iv) and 2(a)(v) above,

2



--------------------------------------------------------------------------------



 



               (i) Schedule G-1 to the Loan Agreement shall be amended and
restated in its entirety in the form annexed hereto;

               (ii) Schedule G-1 to the EXIM Credit Agreement shall be amended
and restated in its entirety in the form annexed hereto; and

               (iii) the definition of “UK Guarantors” as set forth in
Section 1.1 of the Loan Agreement and Section 1.1 of the EXIM Credit Agreement
is hereby amended and restated in its entirety as follows:



    “UK Guarantors” means, collectively, Advanced Lighting Technologies Europe
Limited and Parry Power Systems Limited, each incorporated under the laws of the
United Kingdom.”

     3. Representations, Warranties and Covenants. In addition to the continuing
representations, warranties and covenants heretofore or hereafter made by Loan
Parties to Agent pursuant to the other Loan Documents, each Loan Party hereby
represents, warrants and covenants with and to Agent as follows (which
representations, warranties and covenants are continuing and shall survive the
execution and delivery hereof and shall be incorporated into and made a part of
the Loan Documents):

          (a) (i) All actions and proceedings required by the Restructure,
applicable law or regulation (including, but not limited to, compliance with
Hart-Scott-Rodino Anti-Trust Improvement Act of 1976 as amended) shall be taken
and the transactions required thereunder shall be duly and validly taken and
consummated.

               (ii) No court of competent jurisdiction has issued any
injunction, restraining order or other order which prohibits consummation of the
transactions described in the documents and agreements executed and delivered in
connection with the Restructure and no government action or proceeding has been
threatened or commenced seeking any injunction, restraining order or other order
which seeks to void or otherwise modify the Restructure.

               (iii) The security interests in and liens upon the assets and
properties of each Loan Party in favor of Agent shall continue upon such assets
and properties to which any Loan Party shall succeed pursuant to the
Restructure, and such security interests and liens and their perfection and
priority shall continue in all respects in full force and effect. Without
limiting the generality of the foregoing, the Restructure shall in no way limit,
forgive, impair or adversely affect the Obligations, howsoever arising, or any
security interests or liens securing the same.

               (iv) The Restructure and the other arrangements contemplated
herein do not violate any law or regulation or any order or decree of any court
or Governmental Authority in any respect and do not and will not conflict with
or result in the breach of, or constitute a default in any respect under, any
agreement, document or instrument to which any Loan Party is a party or may be
bound, or result in the creation

3



--------------------------------------------------------------------------------



 



or imposition of any lien, charge or encumbrance upon any of the property of any
Loan Party or violate any provision of the Certificate of Incorporation or
By-Laws of any Loan Party.

               (v) Loan Parties shall deliver, or caused to be delivered, to
Agent, true, correct and complete copies of the documents and agreements
executed and delivered in connection with the Restructure.

          (b) This Consent has been duly authorized, executed and delivered by
each Loan Party, and the agreements and obligations of each Loan Party contained
herein constitute legal, valid and binding obligations of such Loan Party
enforceable against such Loan Party in accordance with their respective terms.

          (c) The execution and delivery of this Consent shall not violate any
applicable law or regulation, or any order or decree of any court or any
Governmental Authority in any respect and shall not conflict with or result in
the breach of, or constitute a default in any respect under, any indenture, any
material mortgage, deed of trust, security agreement, agreement or instrument to
which any Loan Party is a party or may be bound, or violate any provision of the
organizational documents of any Loan Party.

          (d) All of the representations and warranties set forth in the Loan
Agreement and the other Loan Documents, are true and correct in all material
respects, except to the extent any such representation or warranty is made as of
a specified date, in which case such representation or warranty shall have been
true and correct as of such date.

          (e) No Default or Event of Default exists on the date of this Consent.

          (f) Loan Parties shall deliver to Agent, in form and substance
satisfactory to Agent, any and all such further instruments and documents as
Agent may require to protect, preserve and maintain Agent’s rights in the
Collateral or as Agent may otherwise require in connection with the transaction
contemplated hereunder.

          (g) Within seven (7) days after the consummation of any transaction
that requires a change to Schedule G-1 of the Loan Agreement or the EXIM Credit
Agreement (other than those set forth in Sections 2(a)(iv) and 2(a)(v) above)
Loan Parties shall deliver to Agent, in form and substance satisfactory to
Agent, a revised Schedule G-1 and such further documents as Agent may otherwise
require in connection with the consummation of such transaction.

     4. Conditions Precedent. The effectiveness of this Consent with respect to
any individual merger or dissolution transaction (each a “Restructure
Component”) set forth in the Restructure, shall be subject to the fulfillment of
each of the following conditions precedent:

4



--------------------------------------------------------------------------------



 



          (a) receipt by Agent of an original of this Consent, in form and
substance satisfactory to Agent, duly authorized, executed and delivered by Loan
Parties;

          (b) receipt by Agent of evidence, in form and substance satisfactory
to Agent, that the documents and agreements to be executed and delivered in
connection with each Restructure Component have been duly executed and delivered
by and to the appropriate parties thereto;

          (c) receipt by Agent of evidence, in form and substance satisfactory
to Agent, that all required consents or approvals of any persons other than
Agent, if any, to any Restructure Component have been obtained;

          (d) all representations and warranties contained herein and in the
Loan Agreement shall be true and correct in all material respects;

          (e) receipt by Agent of evidence, in form and substance satisfactory
to Agent, that Agent has a continuing, valid perfected and first priority
security interests in and liens upon the Collateral (as defined in the Loan
Agreement) of each Loan Party and any other property which is intended to be
security for the Obligations, subject only to the Permitted Liens;

          (f) the Indebtedness to Agent pursuant to the Loan Documents of any
entity merged or dissolved pursuant to the Restructure shall have been assumed
by the surviving Loan Parties by operation of law pursuant to each Restructure
Component;

          (g) after giving effect to this Consent, no Event of Default shall
exist or have occurred and no event, act or condition shall have occurred or
exist which with notice or passage of time or both would constitute an Event of
Default; and

          (h) with respect to the transfer of all of the issued and outstanding
shares of Advanced Lighting Technologies, Canada Inc. (“ADLT Canada”) from
Parent to Venture Lighting Power Systems, North America Inc. (“VLPSNA”) (the
“Share Transfer”) and the subsequent dissolution of ADLT Canada pursuant to the
laws of Ontario (the “Dissolution”), receipt by Agent of the following in form
and substance satisfactory to Agent:

               (i) evidence that Parent has applied for, executed and filed with
the relevant Canadian taxation authorities, a certificate pursuant to section
116 of the Income Tax Act (Canada);

               (ii) a certificate of an officer of ADLT Canada attesting that as
at the closing of the Share Transfer, ADLT Canada has no liabilities and
providing a list of assets of ADLT Canada to be assumed by Canadian Guarantor;

               (iii) an opinion of counsel to ADLT Canada that the Share
Transfer has been completed in accordance with all applicable laws, including
all

5



--------------------------------------------------------------------------------



 



applicable taxation laws, together with such further opinions that Agent shall
reasonably request;

               (iv) an opinion of counsel to ADLT Canada that the Dissolution
has been completed in accordance with all applicable laws; and

               (v) such other documentation or information in respect of the
Share Transfer and Dissolution that Agent may reasonably request.

     5. Pacific Rim Entities. Notwithstanding anything set forth in the
provisions above, with respect to any Restructure Component concerning any
Pacific Rim entity or Australian entity as described in the Restructure
(“Pacific Restructure Component”), no further consent, approval, review or
comment by, or delivery of documentation to, the Agent, shall be required prior
to the consummation of, or the execution and delivery of necessary documentation
to any Governmental Entity with respect to, any Pacific Restructure Component.

     6. Covenant. Agent shall receive, within ten (10) days of the filing
thereof, evidence, in form and substance satisfactory to Agent, that (a) the
Articles of Merger or Dissolution with respect to each Restructure Component
have been filed with the appropriate Secretary of State or other applicable
Governmental Authority and such merger or dissolution is valid and effective in
accordance with the terms and provisions of the applicable corporate statutes of
such State, and (b) such Restructure Component is valid and effective in
accordance with the terms and provisions of the applicable corporate statutes of
each applicable State;

     7. Effect of this Consent. Except as specifically set forth herein, no
other changes or modifications to the Loan Agreement are intended or implied,
and, in all other respects, the Loan Agreement shall continue to remain in full
force and effect in accordance with its terms as of the date hereof. Except as
specifically set forth herein, nothing contained herein shall evidence a waiver
or amendment by the Agent or Lenders of any other provision of the Loan
Agreement nor shall anything contained herein be construed as a consent by the
Agent or Lenders to any transaction other than those specifically consented to
herein.

     8. Binding Effect. The terms and provisions of this agreement shall be for
the benefit of the parties hereto and their respective successors and assigns;
no other person, firm, entity or corporation shall have any right, benefit or
interest under this agreement.

     9. Counterparts. This agreement may be signed in counterparts, each of
which shall be an original and all of which taken together constitute one
agreement. In making proof of this agreement, it shall not be necessary to
produce or account for more than one counterpart signed by the party to be
charged.

6



--------------------------------------------------------------------------------



 



     10. Entire Agreement. This agreement sets forth the entire agreement and
understanding of the parties with respect to the matters set forth herein. This
agreement cannot be changed, modified, amended or terminated except in a writing
executed by the party to be charged.

            Very truly yours,       ADVANCED LIGHTING
TECHNOLOGIES, INC., an Ohio
corporation, as a Borrower and a Loan Party
      By:   /s/ Christopher F. Zerull         Name:   Christopher F. Zerull     
Title:   Vice President and
Chief Accounting Officer       APL ENGINEERED MATERIALS, INC.,
an Illinois corporation, as a Borrower and a
Loan Party
      By:   /s/ Christopher F. Zerull         Name: Christopher F. Zerull     
Title:   Vice President        VENTURE LIGHTING
INTERNATIONAL, INC., an Ohio
corporation, as a Borrower and a Loan Party
      By:   /s/ Christopher F. Zerull         Name:   Christopher F. Zerull     
Title:   Vice President   

[SIGNATURES CONTINUED ON NEXT PAGE]

7



--------------------------------------------------------------------------------



 



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

            BALLASTRONIX (DELAWARE), INC.,
a Delaware corporation, as a Borrower and
a Loan Party
      By:   /s/ Christopher F. Zerull         Name:   Christopher F. Zerull     
Title:   Vice President        MICROSUN TECHNOLOGIES INC.,
an Ohio corporation, as a Borrower and a
Loan Party
      By:   /s/ Christopher F. Zerull         Name:   Christopher F. Zerull     
Title:   Vice President        LIGHTING RESOURCES INTERNATIONAL, INC.,
an Ohio corporation, as a Borrower and a
Loan Party
      By:   /s/ Christopher F. Zerull         Name:   Christopher F. Zerull     
Title:   Vice President        ADLT SERVICES, INC., an Ohio corporation,
as a Borrower and a Loan Party
      By:   /s/ Christopher F. Zerull         Name:   Christopher F. Zerull    
Title:   Vice President   

[SIGNATURES CONTINUED ON NEXT PAGE]

8



--------------------------------------------------------------------------------



 



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

            DEPOSITION SCIENCES, INC.,
an Ohio corporation, as a Borrower and a
Loan Party
      By:   /s/ Christopher F. Zerull         Name:   Christopher F. Zerull     
Title:   Vice President        VENTURE LIGHTING POWER SYSTEMS, NORTH AMERICA
INC., a Nova Scotia corporation,
as a Loan Party
      By:   /s/ RG Douglas Oulton         Name:   RG Douglas Oulton     
Title:   V.P. Finance and Administration        PARRY POWER SYSTEMS LIMITED,
a corporation organized under the laws of
the United Kingdom, as a Loan Party
      By:   /s/ Sabu Krishnan         Name:   Sabu Krishnan      Title:  
Director        VENTURE LIGHTING EUROPE LTD.,
a corporation organized under the laws of
the United Kingdom, as a Loan Party
      By:   /s/ Sabu Krishnan         Name:   Sabu Krishnan      Title:  
Director   

[SIGNATURES CONTINUED ON NEXT PAGE]

9



--------------------------------------------------------------------------------



 



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

ACKNOWLEDGED AND AGREED:

        WELLS FARGO FOOTHILL, INC.,
a California corporation, as Agent and as a Lender
    By:   /s/ John T. Leonard       Name:   John T. Leonard    Title:   VP     

10



--------------------------------------------------------------------------------



 



SCHEDULE G-1
TO
AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

GUARANTORS

ADLT Realty Corp. I, Inc.
Advanced Lighting Technologies Europe Limited (registered number: 03070525)
     (name to be changed “Venture Lighting Europe Limited”)
Unison Fiber Optic Lighting Systems LLC
Venture Lighting Europe Limited (registered number: 03341889)
     (name to be changed to “Parry Power Systems Limited”)
Venture Lighting Power Systems, North America, Inc.

11



--------------------------------------------------------------------------------



 



SCHEDULE G-1
TO
EXIM CREDIT AGREEMENT

GUARANTORS

ADLT Realty Corp. I, Inc.
Advanced Lighting Technologies Europe Limited (registered number: 03070525)
     (name to be changed “Venture Lighting Europe Limited”)
Unison Fiber Optic Lighting Systems LLC
Venture Lighting Europe Limited (registered number: 03341889)
     (name to be changed to “Parry Power Systems Limited”)
Venture Lighting Power Systems, North America, Inc.

12



--------------------------------------------------------------------------------



 



SIMPLIFICATION OF ADLT
CORPORATE STRUCTURE

     In going through the due diligence process for ADLT’s chapter 11
reorganization, it has become clear that ADLT’s corporate structure includes
many inactive subsidiaries and unnecessary holding companies. Although most of
these entities served a valid purpose at the time of their inception, their
current existence merely creates a confusing structure with increased
administrative costs. Thus, in connection with ADLT’s impending emergence from
Chapter 11, management has determined it is in the best interests of ADLT and
its operating companies, to dispose of (through dissolution and/or merger)
unnecessary entities and to move forward with a “streamlined” corporate
structure. This process will require the approval of ADLT’s exit lender, Wells
Fargo Foothill (“Foothill”), as well as Foothill’s cooperation in returning
pledged share certificates to be cancelled (or reissued) pursuant to the
simplification process outlined on Schedules A, B, C & D.

US ENTITIES:

ADLT Services, Inc.

- This company will be merged out of existence (into Venture Lighting
International, Inc. (“VLI”))

Lighting Resources International, Inc.

- This company will be merged out of existence (into VLI)

- The 30% ownership of Shanghai Y & L currently in LRI’s name will be
transferred into VLI’s name.

Microsun Technologies, Inc.

- This company will be merged out of existence (into VLI).

Unison Fiber Optics Lighting Systems, LLC

- This company will either be dissolved or merged out of existence (into VLI).

- Unison is currently the owner of warrants for Fiberstars stock which will be
transferred to ADLT shareholders as part of the bankruptcy plan.

Advanced Cable Lite Corporation

- This company will be dissolved pursuant to Ohio law.

CANADIAN ENTITIES:

Advanced Lighting Technologies Canada, Inc.

- The company will be dissolved with all proceeds going to VLI, its sole
shareholder.

- Canadian counsel, Patterson Palmer, will be directed to prepare dissolution
documentation.

 



--------------------------------------------------------------------------------



 



UNITED KINGDOM ENTITIES:

The following plan was proposed by Michael Copestake of Freeth Cartwright:

Ruud Lighting Europe Limited

- This company will be removed from the Registrar of Companies. (equivalent of
dissolution)

Advanced Lighting Technologies Europe

- This company will change its name to “Venture Lighting Europe Limited” and
assume all assets, obligations and undertakings of the current entity named
Venture Lighting Europe Limited.

Venture Lighting Europe Limited

- This company will transfers its assets, obligations and undertakings to ADLTE
(see above) and change its name to “Parry Power Systems Limited.”

- The entity be kept as a “shell company” to protect the rights to the name
“Parry Power Systems Limited”

Parry Power Systems Limited

- The company will change its name in connection with Venture Lighting Europe
Limited’s assumption of the name “Parry Power Systems Limited”.

- The entity will be subsequently dissolved/liquidated.

AUSTRALIAN ENTITIES:

Lampway Direct Pty Ltd.

- This company will be dissolved.

- Australian counsel will be directed to prepare dissolution documentation.

PACIFIC RIM ENTITIES:

Pacific Lighting, Inc. (BVI)
LRI, Inc. (BVI)
Lighting Resources International Limited (BVI)
Lighting Resources Holdings Limited (BVI)
MHTI Limited (BVI)
Venture Lighting Korea Co., Ltd. (Korea)
HWA JIN Electric Light Co. Ltd. (Korea)

- Our Pacific Rim counsel, Tengis Limited (Hong Kong) will be directed to take
the necessary steps and prepare the necessary documentation to simplify (through
merger and/or dissolution) the structure of ADLT’s Pacific Rim investments as
shown on Schedules C and D.

 



--------------------------------------------------------------------------------



 

[l08534al08534z0001.gif]

SCHEDULE A (CURRENT) ADVANCED LIGHTING TECHNOLOGIES, INC. CORPORATE ORGANIZATION
LIGHTING RESOURCES INTERNATIONAL, INC. (Ohio corp.) ADVANCED LIGHTING
TECHNOLOGIES, INC. (Ohio public corp.) VENTURE LIGHTING INTERNATIONAL, INC.
(Ohio corp.) DEPOSITION SCIENCES, INC. (Ohio corp.) VENTURE POWER SYSTEMS INDIA
PRIVATE, LTD. (India) UNISON FIBER OPTIC LIGHTING SYSTEMS, LLC (Delaware LLC)
APL ENGINEERED MATERIALS, INC. (Illinois corp.) APL JAPAN CO., LTD. (Japan)
ADVANCED CABLELITE CORPORATION (Ohio corp.) ADVANCED LIGHTING TECHNOLOGIES (NZ)
LTD. (New Zealand) BALLASTRONIX (DELAWARE), INC. (Delaware corp.) ADLT REALTY
CORP. I, INC. (Ohio corp.) ADVANCED LIGHTING TECHNOLOGIES ASIA PTE LTD (fka
VENTURE LIGHTING SOUTHEAST ASIA PTY LTD.) (Singapore) VENTURE LIGHTING POWER
SYSTEMS NA, INC. (Canada) ADVANCED LIGHTING TECHNOLOGIES AUSTRALIA, INC. (Ohio
corp.) MICROSUN TECHNOLOGIES, INC. (Ohio corp.) ADVANCED LIGHTING TECHNOLOGIES
EUROPE LTD. (United Kingdom) VENTURE LIGHTING INTERNATIONAL PTY LTD. (South
Africa) VENTURE LIGHTING INTERNATIONAL FZE (DUBAI, UAE) PARRY POWER SYSTEMS LTD.
(United Kingdom) LIGHTING RESOURCES HOLDINGS (MAURITIAS) LTD. (Mauritias)
VENTURE LIGHTING INDIA LTD. (India) Domestic Subsidiary/Affiliate 63%(1) 26%
Foreign Subsidiary/Affiliate ADLT SERVICES, INC. (Ohio corp.) VENTURE LIGHTING
EUROPE LTD. (United Kingdom) LAMPWAY DIRECT PTY. LTD. (Australia) ADLT LOGISTICS
LTD. (United Kingdom) RUDD LIGHTING EUROPE LTD. (United Kingdom) ADVANCED
LIGHTING TECHNOLOGIES CANADA, INC. (Canada) PPT 52591 / 3190-001 (1) Based on
stock certificates. May be as high as 67%



--------------------------------------------------------------------------------



 

[l08534al08534z0002.gif]

SCHEDULE B PROPOSED ADVANCED LIGHTING TECHNOLOGIES, INC. CORPORATE ORGANIZATION
ADVANCED LIGHTING TECHNOLOGIES, INC. (Ohio public corp.) VENTURE LIGHTING
INTERNATIONAL, INC. (Ohio corp.) DEPOSITION SCIENCES, INC. (Ohio corp.) VENTURE
POWER SYSTEMS INDIA PRIVATE, LTD. (India) APL ENGINEERED MATERIALS, INC.
(Illinois corp.) APL JAPAN CO., LTD. (Japan) ADVANCED LIGHTING TECHNOLOGIES (NZ)
LTD. (New Zealand) BALLASTRONIX (DELAWARE), INC. (Delaware corp.) ADLT REALTY
CORP. I, INC. (Ohio corp.) ADVANCED LIGHTING TECHNOLOGIES ASIA PTE LTD (fka
VENTURE LIGHTING SOUTHEAST ASIA PTY LTD.) (Singapore) VENTURE LIGHTING POWER
SYSTEMS NA, INC. (Canada) ADVANCED LIGHTING TECHNOLOGIES AUSTRALIA, INC. (Ohio
corp.) VENTURE LIGHTING INTERNATIONAL PTY LTD. (South Africa) VENTURE LIGHTING
INTERNATIONAL FZE (DUBAI, UAE) PARRY POWER SYSTEMS LTD. (Shell) (United Kingdom)
LIGHTING RESOURCES HOLDINGS (MAURITIAS) LTD. (Mauritias) VENTURE LIGHTING INDIA
LTD. (India) Domestic Subsidiary/Affiliate 63%(1) 26% Foreign
Subsidiary/Affiliate VENTURE LIGHTING EUROPE LTD. (United Kingdom) PPT 52598 /
3190-001 (1) Based on stock certificates. May be as high as 67%



--------------------------------------------------------------------------------



 

[l08534al08534z0003.gif]

Venture Lighting Korea Co., Ltd. (fka Advanced Lighting International Korea) a
Korea company SCHEDULE C (CURRENT) PACIFIC RIM STRUCTURE ADVANCED LIGHTING
TECHNOLOGIES, INC. Joint Ventures a publicly held Ohio corporation PPT 52601 /
3190-001 Pacific Lighting, Inc. a BVI company 50% (1) LRI, Inc. a BVI company
Lighting Resources International Limited a BVI company Lighting Resources
Holdings Limited a BVI company MHTI Limited a BVI company HWA Jin Electric Light
Co., Ltd. a Korea company 49%(2) 66.67% (1) Remaining 50% owned by Wakoh
Corporation (2) Remaining 51% owned by Korea Advanced Lighting



--------------------------------------------------------------------------------



 

[l08534al08534z0004.gif]

Venture Lighting Korea Co., Ltd. (fka Advanced Lighting International Korea) a
Korea company SCHEDULE D (PROPOSED) PACIFIC RIM STRUCTURE ADVANCED LIGHTING
TECHNOLOGIES, INC. Joint Ventures a publicly held Ohio corporation PPT 52603 /
3190-001 Pacific Lighting, Inc. a BVI company 50% (1) HWA Jin Electric Light
Co., Ltd. a Korea company (1) Remaining 50% owned by Wakoh Corporation (2)
Remaining 51% owned by Korea Advanced Lighting 49% (2) 66.67%